Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The prior art of record effectively sets forth the state of the art.  The prior art does not describe, teach or suggest a capping layer over a substrate, and an absorber layer disposed over the capping layer, wherein the absorber layer comprises: a first main feature area, a second main feature area, and a first venting feature area disposed between the first main feature area and the second main feature area, wherein the first venting feature area comprises a plurality of venting features.  Additionally, the prior art does not describe, teach or suggest receiving a photolithographic mask design comprising a first main feature area, a second main feature area, and a divider area between the first main feature area and the second main feature area; determining a venting feature insertion area within the first main feature area, the second main feature area, and the divider area, respectively; inserting a plurality of venting features in the venting feature insertion area of the photolithographic mask design to create a modified photolithographic mask design; and fabricating a photolithographic mask based on the modified photolithographic mask design.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737